ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE

The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission’s Verified Complaint for Disciplinary Action in this matter has submitted his report to this Court. Upon review of that report, we find that the findings contained therein should be adopted and that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: In an appeal of an adverse judgment against the respondent, his brother-in-law appeared as counsel of record (“counsel”) on the respondent’s behalf. During the course of the appeal, five verified motions for extension of time were filed on behalf of the respondent, ostensi*277bly signed by counsel under penalty perjury, and citing counsel’s health concerns, caseload, or inability to meet with the respondent as reasons necessitating the need for extension. In fact, the respondent had drafted, prepared, and signed counsel’s name to, the pleadings. of
Violations: By knowingly making a false statement of material fact to a tribunal, the respondent violated Ind.Professional Conduct Rule 3.3(a)(1). That conduct involved dishonesty, fraud, deceit, and misrepresentation and was prejudicial to the administration of justice in violation of Prof.Cond.R. 8.4(c) and (d).
For the misconduct found herein, this Court now finds that the respondent should be suspended from the practice of law for a period of thirty (30) days, effective January 1, 2001, at the conclusion of which the respondent shall be automatically reinstated to the practice of law. Costs of this proceeding are assessed against the respondent.
All Justices concur.